Citation Nr: 9932975	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hiatal hernia and a 
stomach disability.

2.  Entitlement to service connection for a back disability, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1947 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veteran Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied entitlement to service 
connection for hiatal hernia, stomach disability and for low 
back disorder.  In August 1999, the veteran testified at a 
hearing before a member of the Board sitting at Montgomery, 
Alabama.  

One of the issues certified on appeal is service connection 
for low back pain.  VA x-rays, taken in August 1976, within a 
year after service, showed arthritis of the dorsal spine.  
The location of the arthritis, particularly as it relates to 
the lumbar spine, was not specified.  Accordingly, the Board 
is of the opinion that this issue is more appropriately 
stated as on the title page of this decision. 

FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a hiatal hernia and a stomach disability is plausible.

2.  The veteran's claim for entitlement to service connection 
for a back disability, to include arthritis, is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a hiatal hernia and a stomach disability is well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a back disability, to include arthritis, is well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to 
service connection for a hiatal hernia, stomach disability, 
and for a low back disability.  Specifically, he asserts that 
he first manifested symptoms associated with the foregoing 
disabilities during his period of active service and that he 
has continued to experience such symptoms since his 
separation from service.

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for a hiatal hernia, stomach 
disability, and for a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), a person who submits a claim for benefits 
administered by the Secretary has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A well 
grounded claim is described as one which is plausible, one 
that is meritorious on its own or capable of substantiation.  
See Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded-claim 
requirement of section 5107(a).  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc).  

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence. See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999). Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1999).

I.  Hiatal Hernia and a Stomach Disability

A review of the veteran's service medical record reveals that 
from 1959 until his retirement, he was treated intermittently 
for gastrointestinal complaints, variously diagnosed, to 
include gastroenteritis and rule out peptic ulcer.  An upper 
gastrointestinal series dated in March 1966 shows that there 
was a normal esophagus and stomach.  The duodenal bulb was 
slightly deformed.  There was no evidence of an ulcer niche 
or spasm.  The impression was slightly deformed duodenal bulb 
with no evidence of active ulcer disease.

A March 1971 upper gastrointestinal series showed a prominent 
herniated gastric mucosa through the pylorus which most 
likely of no clinical significance.  However, at times, it 
had been believed to cause his symptoms.

During the January 1976 retirement examination it was noted 
that the veteran had frequent indigestion and gas problems.  
The examination showed no pertinent abnormality.

In his August 1999 testimony before the Board, the veteran 
stated that he experienced stomach problems during service.  
He stated that he received treatment at military and private 
facilities shortly after service and was hospitalized in 1977 
for his ulcer.  

To summarize, evidence shows that the veteran was treated on 
several occasions for gastrointestinal complaints during 
service.  Although the March 1966 upper gastrointestinal 
series showed no active ulcer the duodenum was deformed.  
Additionally the March 1971 upper gastrointestinal series 
showed a prominent herniated gastric mucosa.  

After reviewing record, the Board finds that this evidence 
tends to show the presence of a chronic gastrointestinal 
disorder during service.  Thus, his claims are plausible.  
Accordingly, it is the Board's judgment the claims for 
entitlement to service connection for a hiatal hernia and a 
stomach disability are well grounded within the meaning of 
38 U.S.C.A. §  5107(a) (West 1991).

II.  A Back Disability, to Include Arthritis 

A review of the evidence reveals that the veteran was treated 
on several occasions for back complaints from 1948 to 1967.  
In March 1967 the diagnosis was acute low backache.

A report of medical history dated in January 1968 shows that 
the veteran reported having experienced back trouble.  A 
report of medical examination dated in January 1968 shows 
that the veteran had sustained an acute low back strain in 
March 1967.  He was said to have been treated conservatively 
with full recovery, no complications and no sequela.  There 
was no functional abnormality of the spine noted.  A report 
of medical history dated in August 1971 reveals that the 
veteran reported having experienced back trouble.

A VA examination was conducted in August 1976.  X-rays of the 
chest showed degenerative arthritis of the dorsal spine.  
Subsequent to service, private medical records dated from 
June 1995 to April 1997 reveal that the veteran has been 
treated for lumbar segment dysfunction, lumbago, lumbar 
radiculopathy, with possible decreased vascularity of the 
right lower extremity, and low back sprain with mild 
arthritis.

In his August 1999 testimony before the Board, the veteran 
stated that he injured his back in 1948 while playing 
football and then when jumping off of a weapons carrier the 
following day.  He indicated that he took X-rays, and was 
given bedrest and APC's for the pain.  He stated that since 
that time, he has experienced symptoms associated with his 
inservice back injury.  He further indicated that he was a 
medic during service and often treated his symptoms himself.

To summarize, evidence shows that the veteran was treated for 
back complaints during service and he has testified that he 
continued to have trouble with his back subsequent to 
service.  The evidence shows the presence of arthritis of the 
dorsal spine within four months following his retirement.  
The current medical evidence shows arthritis of the lumbar 
spine.  This evidence tends to show the presence of a chronic 
disease during service, to include arthritis.  Accordingly, 
the Board finds that the clam is plausible and is, thus, well 
grounded. 

ORDER

The veteran's claims for entitlement to service connection 
for a hiatal hernia, a stomach disability, and a disability 
involving the back, to include arthritis, are well grounded 
and to this extent only, the claims are granted.


REMAND

Having determined that the veteran's claims for entitlement 
to service connection for hiatal hernia, stomach disability, 
and for a low back disability are is well grounded, the VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.  38 U.S.C.A. § 5107.

During his hearing the veteran stated that he was 
hospitalized for his ulcer in 1978.  He further testified 
that he received treatment at a military facility and from 
private physicians beginning in approximately 1977.  The 
Board is of the opinion that these records should be 
obtained.  The Board also finds that thorough and 
contemporaneous examination would be of assistance in this 
case.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
treatment and evaluation of hiatal 
hernia, stomach and back disability since 
his retirement from active duty to the 
present to include Drs. Kocher, Stegura, 
and Ecklemam, Doctor's Hospital (ulcer 
treatment), and Kessler Air Force Base.  
The RO should then obtain all records 
that are not on file.  The veteran should 
be informed that he has the opportunity 
to submit any additional evidence and 
arguments in support of his claims.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  A VA examination should also be 
conducted by a specialist in 
gastrointestinal disorders to determine 
the nature, severity, and etiology of any 
gastrointestinal disorder, to include a 
hiatal hernia.  The claims folder and a 
copy of this Remand, are to be furnished 
to the examiner in conjunction with the 
examination.  All tests indicated are to 
be accomplished at this time.  If a 
gastrointestinal disorder is diagnosed, 
it is requested that the examiner render 
an opinion as to whether it is as least 
as likely as not that any 
gastrointestinal disorder is related to 
symptoms or diagnoses exhibited during 
his period of active service.  The 
examiner is requested to comment on the 
clinical significance of the finding of 
the March 1966 and March 1971 upper 
gastrointestinal series.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  A VA examination by an orthopedic 
specialist should be conducted in order 
to determine the nature, severity and 
etiology of any back and spine 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished at this time. 

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
current disability involving the back and 
spine, to include arthritis, is related 
to the veteran's military service, to 
include the injury sustained in 1948.  If 
arthritis is diagnosed, the examiner 
should specify, if possible, whether the 
arthritis of the spine is degenerative or 
traumatic in nature.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status. 

If the benefits sought are not granted, the veteran should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should be returned to the 
Board for further appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







